DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While neither Nelson or Tombs disclose the use of a first power supply unit to generate a first voltage and a separate second power supply unit to generate the second voltage and a switching arrangement to switch a connection to the segments between the first power supply unit and the second power supply unit, using multiple power supplies and a switching unit to selectively apply different voltage levels to elements in a electrophotographic printing system is taught in the art, as noted in the following rejections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 11, 14-15 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (WO 2017/030580 A1, previously cited) in view of Tombs et al (US Patent 8,023,846 B2, previously cited) and Takeuchi (JP 58113745 A, English machine translation attached).
With regard to claim 1: Nelson discloses a liquid electro-photographic (LEP) printing system (see ¶0005) comprising: a binary ink developer assembly 104 which includes a plurality of members including a first member and a second member that are arranged to generate an electric field therebetween (see ¶0007: Nelson includes a plurality of members which define a flow path for the fluid and which are arranged to generate an electric field between each other, including electrodes 110, 112 and developing roller 114 all of which are set to certain potentials during operation); a power supply arrangement to continuously provide a supply of voltages during a print operation and which includes switching circuitry to switch the supply of voltages supplied to the parts of the developer assembly to control the attraction and repulsion of charged particles in the developer to the developing roller (see system diagram in Figure 5, showing power supply and voltage control system, and timing diagrams of Figure 4A which includes a printing operation period 404 during which time voltages are applied to the electrodes per curve 408 and to the developing roller per curve 412, see ¶0033-0034); and a controller 510 which is configured to control the timing for voltage switching for each controlled element (see ¶0035 indicating that voltage switching control is performed for each electrified element according to individual profiles, and ¶0036-0042 describing how and why each component is controlled to have the switching profile shown, with ¶0007 indicating that the voltages of the elements influences attraction of the ink particles to the developing roller).
Nelson does not disclose that the printing system is configured such that the first member has a plurality of segments and that the switching arrangement is configured to control and switch the supply of voltages to the segments on an individual segment basis to go between a first voltage and a second voltage, the first voltage causing attraction of the developer particles to a segment and the second voltage causing developer particles to be repelled from the segment, with the controller controlling the timing of the switching of individual segments. Nelson also does not go into detail regarding the physical structure of the power supply, and thus does not disclose that the power supply includes a separate first power supply for suppling a first voltage and a second power supply suppling a second voltage with the switching arrangement switching a connection between the supplies and the load to change the applied voltages.  Some form of switching is present in Nelson as evidenced by the change in potentials in the graphs, but the lack of structure disclosed by Nelson means Nelson cannot be considered as disclosing that the switching arrangement switches “a connection” as claimed.
Tombs teaches a configuration for controlling coating of members in an electrophotographic system which involves dividing the developing roller of the system into a plurality of segments and selectively applying voltages to those segments in order to control the adhesion of developer to the developing roller along the axial length of the developing roller. Tombs discloses using such a roller as the developing roller of an imaging station and teaches that using such a roller allows for the system to selectively control the regions which are exposed to development, see column 4 lines 20-29; column 5 lines 5-25; and column 6 lines 23-35.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the developing roller of Nelson (which corresponds to the first member as claimed) to be segmented in the axial direction with segments being individually controllable such that the voltage applied to each segments controls the adhesion or repulsion of toner onto the developing roller in order to have the developing roller be controllable to only present developer to sections of the image carrier which require development. 
Takeuchi teaches an arrangement that supplies multiple voltage levels to a single element load (in Takeuchi, the voltages are supplied to a charger), the arrangement including a separate power supply (11, 12) for each supplied voltage with control over the application of power to the load accomplished by a switching arrangement (13, 14) which controls connection of the power supplies to the load element.  This enables the selective application of the two different potentials to the driven element, resulting in an overall configuration which Takeuchi indicates is “highly reliable”.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of the combination of Nelson and Tombs to use the power supply arrangement of Takeuchi in order to reliably control the voltage applied to each of the segments.  
With regard to claim 2: The first member of Nelson (and the combination) is a developer roller.
With regard to claim 3: Nelson indicates that the control of the various charged elements in an LEP system should take into consideration the switching speed of the various elements, see ¶0025 and ¶0035.  This is taught as being done to improve the cleaning performance of the system, in contrast to simply immediately switching off all electrodes simultaneously (see ¶0025).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the combination to control the timing of the switching of voltages for the individual segments of the developing roller based on the speed at which the switching arrangement can perform that change without causing the defects associated with changing voltages instantaneously. 
With regard to claim 11: in the combination the electrical segments are electrically insulated from each other, see column 4 lines 20-25 of Tombs indicating the inclusion of an electrically insulating material to electrically isolate each segment and allow for selective activation.
With regard to claim 14: In the combination the first electrode is a rotating developing roller, and a person having ordinary skill in the art at the time of filing would have found it obvious to configure the segments to be arranged as rings in order to have the segments cover the entire outer circumference of the developing roller in a similar manner as shown in Figure 2B of Tombs.
With regard to claim 15: Tombs indicates that the segments of a roller which is divided into multiple controllable segments can have segments of various widths (see column 6 lines 23-26.  A person having ordinary skill in the art at the time of filing would have found it obvious to configure the segments of the combination to have different widths in order to control the size of the regions activated or deactivated for printing.
With regard to claim 17: In the combination the segments are arranged in a row across a printing width of the printing system (being arranged on the developing roller that spans the printing width).

Allowable Subject Matter
Claims 7-10 and 20-21 are allowed.
Claims 4-5, 12-13, and 16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/LEON W RHODES, JR/           Examiner, Art Unit 2852